Per Curiam:

William Wade Crabtree was tried, convicted and sentenced fo,r armed robbery. At the trial he was represented by D. J. Stratos, Esquire, an attorney who was retained. Thereafter, Barry I. Baker, Esquire, was appointed attorney for the purpose of appeal.
Mr. Baker has filed his petition with this Court asking to be permitted to withdraw because he is convinced that the appeal is without merit. The petition of Attorney Baker has been served upon Crabtree such that he might have an opportunity to file his own exceptions and call to, the attention of the Court any matters which he believes counsel may have overlooked. His exceptions have been filed with the Court and considered. We find the same to be without merit.
The requirements set forth in the decision of the United States Supreme Court in Anders v. State of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 (1967), have been complied with. After a full examination of the entire *149record, we have concluded that the appeal is manifestly withr out merit and wholly frivolous.
Accordingly, the request of counsel to be relieved from further prosecution of the appeal is granted and the appeal is hereby dismissed.